Case: 2:20-cv-01873-ALM-MRM Doc #: 68 Filed: 02/24/21 Page: 1 of 3 PAGEID #: 6029




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


JOSEPH SHINE-JOHNSON,

                       Petitioner,                :   Case No. 2:20-cv-1873

       - vs -                                         Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Michael R. Merz

WARDEN,
 Belmont Correctional Institution,
                                                  :
                       Respondent.


  DECISION AND ORDER ON MOTION FOR RECONSIDERATION


       This habeas corpus case is before the Court on Petitioner’s motion for reconsideration (ECF

No. 65) of the Magistrate Judge’s Decision and Order Denying Motion to Certify Questions to the

Supreme Court of Ohio (ECF No. 63). Because that decision was interlocutory, the Magistrate

Judge has authority to reconsider it on motion.

       In denying certification, the Magistrate Judge wrote:

                On appeal to the Supreme Court of Ohio, Shine-Johnson through
                counsel raised one proposition of law:

                    Proposition of Law: In order to claim self-defense, a
                    defendant need not retreat from or avoid a danger that is
                    merely speculative; instead, there must be an imminent
                    danger of death or great bodily harm before a defendant has
                    any duty to retreat or avoid the danger.

                (Memorandum in Support of Jurisdiction, State Court Record, ECF
                No. 39, Ex. 71, PageID 835).




                                                  1
Case: 2:20-cv-01873-ALM-MRM Doc #: 68 Filed: 02/24/21 Page: 2 of 3 PAGEID #: 6030




               The Memorandum presented a cogent reason why the Supreme
               Court of Ohio should take the case in light of continuing controversy
               over the defense of self-defense. Id. at PageID 836-37.

               Nevertheless, the high court declined to take jurisdiction with its
               usual formal Entry. Id. at Ex. 73, reported at 155 Ohio St. 3d 1439
               (2019). No justice dissented.

(Decision, ECF No. 63, PageID 6002). As Shine-Johnson now points out, the highlighted language

is incorrect: Justices French, Donnelly, and Stewart dissented from denial of appellate jurisdiction

as is shown in the published report at 155 Ohio St. 3d 1439. However, their dissents are only

recorded in the published report of the denial of jurisdiction. The denial that is included in the

State Court Record at Ex. 73 is the Supreme Court’s usual form entry for denying appellate

jurisdiction and it does not report any dissents (Entry, State Court Record 45-1, PageID 3701).

None of the dissenting Justices wrote any opinion on the reasons for their dissents.

       Although the record is corrected to reflect the fact of those dissents, that fact does not

persuade the Magistrate Judge that the three questions posed by Petitioner should be now certified

to the Supreme Court of Ohio.

       First of all, while the first question now sought to be certified is parallel to the question

posed by the Proposition of Law in the Memorandum in Support of Jurisdiction, the other two

questions are not. The dissents of Justices French, Donnelly, and Stewart do not imply they would

vote to accept certification of Questions Two and Three.

       More fundamentally, the certification process is not designed to be used in cases such as

this where the Ohio Supreme Court has already had an opportunity in the ordinary course of

litigation to consider the principal question sought to be certified and has rejected it. Whether the

court would accept certification now is highly speculative. Whether it would give answers that

would settle the questions in Petitioner’s favor is even more speculative. What is not speculative



                                                 2
Case: 2:20-cv-01873-ALM-MRM Doc #: 68 Filed: 02/24/21 Page: 3 of 3 PAGEID #: 6031




is that certification, even if accepted, would delay resolution of this case for many months. Other

possible ramifications must also be considered. As one leading scholar has written:

               Ohio and other jurisdictions have presumed that only benefits can
               flow from the process; yet, in practice, certification in Ohio has
               resulted in advisory opinions, permitted a range of forum shopping,
               encouraged efforts to avoid the appellate process, and produced
               opinions so devoid of analysis that for years afterward, courts work
               to fill in the potholes of missing doctrine.

Cochran, Rebecca A. (2013) "Federal Court Certification of Questions of State Law to State

Courts: A Theoretical and Empirical Study," Journal of Legislation: Vol. 29: Iss. 2, Article 1, at

161.

       On balance the Magistrate Judge remains unpersuaded that certification of the proffered

questions would achieve any useful result.



February 24, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                3
